Citation Nr: 0944889	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1953 to September 
1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

In order to address the merits of the claims for service 
connection for bilateral hearing loss and tinnitus, the Board 
finds that additional development of the evidence is required 
in the form of a VA etiological examination and opinion.  

In disability compensation (service-connection) claims, the 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran contends he has current hearing loss and tinnitus 
attributable to acoustic trauma from his military service in 
demolitions, and in particular due to an explosion of TNT.  
See the Veteran's statement of March 2004.  The Veteran's DD 
Form 214 lists his military occupational specialty (MOS) as a 
bridge specialist, which is not normally associated with a 
presumption of acoustic trauma.  The Board notes that the AOJ 
has made a number of attempts to retrieve records of the 
Veteran's service.  However, the National Personnel Records 
Center (NPRC) has indicated that the Veteran's records are 
unavailable.  See the NPRC response of March 2004.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that the VA has a heightened duty to assist a 
claimant in developing his claim when the Veteran's service 
treatment records (STRs) are not available for any reason, 
including because they were destroyed in the fire at the 
National Personnel Records Center (NPRC) in the early 1970s.  
This duty includes the search for alternate medical records, 
as well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

Due to the absence of any STRs, a hearing loss disability 
under the threshold standards of 38 C.F.R. § 3.385 was not 
evidenced during service.  However, as the Court indicated in 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), hearing loss 
disability by the standards of 38 C.F.R. § 3.385 is not 
required during service, only currently.  In fact, the laws 
and regulations do not specifically require complaints of or 
treatment for hearing loss during service in order to 
establish service connection.  Id.  See also Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993) (where the Court held 
that, even though disabling hearing loss may not be 
demonstrated at separation, a Veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service).

Post-service, the first medical record which indicates 
bilateral hearing loss and "unilateral left-sided tinnitus" 
is the VA medical treatment record from January 2001.  
However, VA regulation 38 C.F.R. § 3.385 indicates that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  The VA medical treatment record does not 
indicate the specific puretone thresholds found, nor does the 
record indicate that the Veteran's speech recognition was 
tested according to the Maryland CNC Test.  Therefore, there 
is evidence of hearing loss, but insufficient evidence for 
the Board to conclude that the Veteran is experiencing 
hearing loss which matches the specific criteria for a 
hearing loss disability which is subject to service 
connection.

Furthermore, the January 2004 VA medical treatment record 
also states that it is "as unlikely as not that the hearing 
loss is service-connected."  However, the treating physician 
did not review the Veteran's medical history, nor is there 
any rationale provided for this conclusion.  A medical 
history provided by a Veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also, Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) (the failure of the physician to provide a basis 
for his/her opinion affects the weight or credibility of the 
evidence).  In addition, this opinion was not based on an 
objective review of the pertinent evidence in the claims 
file, but instead, relied mostly - if not entirely, on the 
Veteran's self-reported history.  See, e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (where the Court rejected a 
medical opinion where there was no indication the physician 
offering the opinion had reviewed the Veteran's STRs or any 
other relevant documents which would have enabled the 
physician to form an opinion on service connection on an 
independent basis).  As such, the VA medical treatment record 
is inadequate to allow the Board to grant the Veteran's 
claim.

Nevertheless, the standard for requiring a VA medical 
examination is "an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability."  See McLendon, at 81.  As 
such, the standard for requiring a VA medical examination is 
quite low.  Therefore, based on the evidence of record and 
the Court's decision in McLendon, a VA medical examination 
and opinion are needed to determine whether the Veteran now 
satisfies these threshold minimum requirements of § 3.385 
and, if he does, to determine whether his current bilateral 
hearing loss and tinnitus may be connected to his military 
service, and in particular to his alleged in-service acoustic 
trauma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.		Ask the Veteran to identify all health 
care providers that have treated, or 
evaluated, him for bilateral hearing loss 
and tinnitus, and attempt to obtain 
records from each health care provider 
that he identifies who might have 
available records of such treatment, if 
not already in the claims file.  

Regardless of the Veteran's response, 
obtain current VA medical records for the 
Veteran from January 2004 regarding 
treatment for bilateral hearing loss and 
tinnitus.  If any records are unavailable 
and future attempts to retrieve the 
records are futile, notations to that 
effect should be annotated to the claims 
folder.

2.	Arrange for the Veteran to undergo a VA 
audiology examination to determine 
whether he currently has bilateral 
hearing loss as defined by VA regulation, 
38 C.F.R. § 3.385 and tinnitus related to 
active service.  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, 
may have adverse consequences on this 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The examination must 
include audiometric testing and speech 
recognition testing using the Maryland 
CNC Test.  And the claims file, including 
a complete copy of this remand, must be 
made available for review of the 
Veteran's pertinent history.  The 
examiner must make clear in the report 
that such a review was accomplished.  

Based on the test results and review of 
the claims file, and assuming the Veteran 
has sufficient hearing loss to meet the 
threshold minimum requirements of 
38 C.F.R. § 3.385, the examiner should 
indicate whether it is at least as likely 
as not that the Veteran's current 
bilateral hearing loss and tinnitus 
disorders are the result of his military 
service - and, in particular, due to any 
acoustic trauma he may have sustained.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

3.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

4.	Then, readjudicate the claims for service 
connection for bilateral hearing loss and 
tinnitus in light of any additional 
evidence obtained since the May 2006 
statement of the case (SOC).  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

